Exhibit 10.2

This AMENDMENT NO. 3, dated as of June 13, 2014 (this “Amendment”), among OCI
BEAUMONT LLC, a Texas limited liability company (the “Borrower”), OCI USA INC.,
a Delaware corporation (“Holdings”), OCI PARTNERS LP, a Delaware limited
partnership (the “MLP”) and BANK OF AMERICA, N.A., as administrative agent (in
such capacity, together with its successors, the “Administrative Agent”) for the
Lenders (as defined below), amends that certain Term Loan Credit Agreement dated
as of August 20, 2013 (as amended by Amendment No. 1, dated as of November 27,
2013 and Amendment No. 2 and Waiver, dated as of April 4, 2014 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), entered into among the Borrower, Holdings, the MLP, the
institutions from time to time party thereto as Lenders (the “Lenders”), the
Administrative Agent and the other agents and arrangers named therein.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 13.12(g) the Credit Agreement and any other Credit
Document may be amended, supplemented or modified by the Credit Parties and the
Administrative Agent to cure an obvious error or any error or omission of a
technical or immaterial nature;

WHEREAS, the Credit Parties and the Administrative Agent desire to the amend the
Credit Agreement and certain other Credit Documents to cure certain errors on
the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. Effective as of the Amendment
No. 3 Effective Date, the Credit Agreement is hereby amended as follows:

(a) The definition of “Hedging Agreement” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“Hedge Agreement” shall mean any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar arrangements, or arrangements
designed to protect against fluctuations in currency values or commodity prices.

(b) All references to “Hedging Agreement” or “Hedging Agreements” in the Credit
Agreement and the Credit Documents are hereby deemed to be references to “Hedge
Agreement” or “Hedge Agreements”, respectively.

(c) Section 10.01(ii) is hereby amended and restated in its entirety as follows:

“(ii) Liens in respect of property or assets of the Borrower or its Subsidiaries
imposed by law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
contractors’, materialmen’s and mechanics’ liens and other similar Liens arising
in the ordinary course of business not overdue or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets and for which
adequate reserves have been established in accordance with U.S. GAAP (or, for
Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);



--------------------------------------------------------------------------------

SECTION 2. Amendment to the Intercompany Subordination Agreement. Effective as
of the Amendment No. 3 Effective Date, the Intercompany Subordination Agreement
is hereby amended as follows:

Section 1 is hereby amended to delete the words “, to the prior payment in full
of all Obligations of any such Obligor now or hereafter existing under the
Credit Agreement and the other Credit Documents” from the first sentence of such
Section.

SECTION 3. Representations and Warranties: Each of the Credit Parties represents
and warrants to the Administrative Agent and the Lenders as of the Amendment
No. 3 Effective Date (as defined below) that:

(a) All representations and warranties of the Borrower and each other Credit
Party contained in Section 8 of the Credit Agreement or any other Credit
Document are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) on and
as of the Amendment No. 3 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
such earlier date; and

(b) No Default or Event of Default exists or has occurred and is continuing on
and as of the Amendment No. 3 Effective Date.

SECTION 4. Conditions of Effectiveness. Sections 1 and 2 of this Amendment shall
become effective on the date (such date being referred to as the “Amendment
No. 3 Effective Date”, which date is June 13, 2014) that the Administrative
Agent shall have received this Amendment, duly executed and delivered by (A) the
Borrower, (B) the MLP, (C) Holdings and (D) the Administrative Agent.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment No. 3 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Credit Documents to the Credit Agreement (including, without limitation, by
means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. This Amendment shall constitute a Credit Document.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

SECTION 7. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE
CREDIT AGREEMENT OR THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

SECTION 8. Headings Descriptive. The headings of the several Sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

[SIGNATURE PAGES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

OCI BEAUMONT LLC By:  

/s/ Frank Bakker

  Name:   Frank Bakker   Title:   CEO OCI USA INC. By:  

/s/ Kevin Struve

  Name:   Kevin Struve   Title:   President and Secretary OCI PARTNERS LP By:  

/s/ Frank Bakker

  Name:   Frank Bakker   Title:   CEO

[Amendment No. 3]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,     as Administrative Agent By:  

/s/ Darren Bielawski

  Name:   Darren Bielawski   Title:   Vice President

[Amendment No. 3]